*** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


                                                              Electronically Filed
                                                              Supreme Court
                                                              SCAP-14-0000889
                                                              09-JUN-2016
                                                              08:35 AM




           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                                ---o0o---


                    PEER NEWS LLC dba CIVIL BEAT,
                         Plaintiff-Appellee,

                                    vs.

    CITY & COUNTY OF HONOLULU and HONOLULU POLICE DEPARTMENT,
                      Defendants-Appellees,

                                    and

        STATE OF HAWAI#I ORGANIZATION OF POLICE OFFICERS,
                 Intervenor-Defendant-Appellant.


                            SCAP-14-0000889

       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
            (CAAP-14-0000889; CIV. NO. 13-1-2981-11)

                              JUNE 9, 2016

          RECKTENWALD, C.J., NAKAYAMA, AND WILSON, JJ.,
   CIRCUIT JUDGE CRABTREE, IN PLACE OF McKENNA, J., RECUSED,
             WITH POLLACK, J., CONCURRING SEPARATELY

             OPINION OF THE COURT BY RECKTENWALD, C.J.

          This case arises out of Civil Beat’s request for the

disciplinary records of twelve Honolulu Police Department (HPD)
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



officers who were suspended for at least twenty days for various

types of misconduct.     HPD denied the request, and Civil Beat

filed suit.   The State of Hawai#i Organization of Police Officers

(SHOPO) intervened as a defendant.        The circuit court1 found in

favor of Civil Beat, ordering HPD to disclose the records, and

SHOPO appealed.

          The circuit court based its conclusion on this court’s

1996 decision, State of Hawai#i Organization of Police Officers

v. Soc’y of Professional Journalists - University of Hawai#i

Chapter, 83 Hawai#i 378, 927 P.2d 386 (1996) (hereinafter SHOPO

v. SPJ), and on Office of Information Practices (OIP) Opinion

Letter No. 97-01 (Feb. 21, 1997).        In SHOPO v. SPJ, this court

held that under a prior version of Hawaii’s Uniform Information

Practices Act (UIPA), police officers had no privacy interest in

their disciplinary suspension records, and thus HPD must disclose

the records upon request.      The OIP, in Opinion Letter No. 97-01,

ruled that even though the legislature amended the UIPA in Act

242 to recognize a “significant privacy interest” in police

officers’ disciplinary suspension records, SHOPO v. SPJ still

mandated disclosure of such records.        Thus, the circuit court

concluded that police officers have a “non-existent” privacy

interest in their disciplinary suspension records.


     1
          The Honorable Karl K. Sakamoto presided.

                                     2
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



            We hold that SHOPO v. SPJ is not controlling.            The

legislature’s amendments to the UIPA in Act 242, the plain

language of the UIPA, and its legislative history demonstrate

that police officers have a significant privacy interest in their

disciplinary suspension records.           Disclosure of the records is

appropriate only when the public interest in access to the

records outweighs this privacy interest.

            The records requested by Civil Beat here involve cases

of serious misconduct that reasonably could call into question

the police officers’ trustworthiness or fitness to perform their

public duties.      However, we cannot determine whether disclosure

is appropriate given the limited factual record in this case.                 We

therefore vacate the circuit court’s judgment and remand to that

court so it can review the records to determine whether the

public interest outweighs the officers’ significant privacy

interests.

                               I.   Background

A.    Civil Beat’s request for information

            On October 4, 2013, Civil Beat sent a letter to the HPD

Custodian of Records requesting records of disciplinary actions

of twelve different police officers who were suspended for

misconduct between 2003 and 2012.           All of these disciplinary

actions resulted in employee suspensions of at least twenty days.


                                       3
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



The suspensions involved the following types of misconduct:

     1.    Violation of HPD’s electric gun policy and utilized
           malicious force (twenty day suspension);

     2.    Was untruthful during an investigation. Failed to
           maintain the confidentiality of the investigation
           (twenty day suspension);

     3.    Falsified a police report and was untruthful during the
           investigation (seventy-seven day suspension);

     4.    Hindered a federal investigation (six hundred twenty-
           six day suspension);

     5.    Pled guilty to criminal charges (twenty day
           suspension);

     6.    Fled the scene of a motor vehicle collision, failed to
           report the collision, and provided false information on
           the police report (twenty day suspension);

     7.    Falsified information in a motor vehicle collision.
           Failed to remain impartial during a motor vehicle
           collision investigation. Was untruthful during an
           administrative investigation (twenty day suspension);

     8.    Submitted a falsified report and fabricated the facts
           regarding the probable cause to conduct a traffic stop
           (twenty day suspension);

     9.    Willfully used physical force against another employee
           causing injury (twenty day suspension);

     10.   Involved in a motor vehicle collision while under the
           influence of alcohol. Fled the scene and falsely
           reported the vehicle stolen. Failed to update personal
           information (twenty day suspension);

     11.   Falsified police reports and expense vouchers.
           Misappropriated expense funds. Failed to submit
           evidence. Participated in illegal gambling. Was
           untruthful (thirty day suspension);

     12.   Assaulted another person and harassed the officer who
           was investigating the incident (twenty day

                                     4
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



            suspension).2

      2
            The information regarding the incidents of misconduct Civil Beat
listed in the letter was taken from “HPD’s annual disclosure of misconduct to
the State legislature in accordance with HRS § 52D-3.5.” This information is
available to the public but includes no more detail than the brief summary of
the misconduct listed here.

            HRS § 52D-3.5 (2014) provides, in relevant part:

            (a) The chief of each county police department shall
            submit to the legislature no later than January 31 of
            each year an annual report of misconduct incidents
            that resulted in suspension or discharge of a police
            officer.

            . . . .

            (b) The report shall:

                  (1) Summarize the facts and the nature of the
                  misconduct for each incident;
                  (2) Specify the disciplinary action imposed for
                  each incident;
                  (3) Identify any other incident in the annual
                  report committed by the same police officer; and
                  (4) State whether the highest nonjudicial
                  grievance adjustment procedure timely invoked by
                  the police officer or the police officer's
                  representative has concluded:
                        (A) If the highest nonjudicial grievance
                        adjustment procedure has concluded, the
                        report shall state:
                              (i) Whether the incident concerns
                              conduct punishable as a crime, and
                              if so, describe the county police
                              department’s findings of fact and
                              conclusions of law concerning the
                              criminal conduct; and
                              (ii) Whether the county police
                              department notified the respective
                              county prosecuting attorney of the
                              incident; or
                        (B) If the highest nonjudicial grievance
                        adjustment procedure has not concluded,
                        the report shall state the current stage
                        of the nonjudicial grievance adjustment
                        procedure as of the end of the reporting
                        period.

            . . . .

            (e) For any misconduct incident reported pursuant to
                                                               (continued...)

                                      5
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***




             Civil Beat requested the following information for each

instance of misconduct resulting in a suspension:
             For each incident, if the highest non-judicial
             grievance adjustment procedure timely invoked by the
             employee or the employee’s representative has
             concluded and thirty days has elapsed following a
             written decision sustaining the suspension after that
             procedure, [Civil Beat] specifically requests a
             document or documents sufficient to provide the
             following information:

             •   The employee’s name;
             •   The nature of the employment-related misconduct;
             •   HPD’s summary of the allegations of misconduct;
             •   Findings of fact and conclusions of law; and
             •   The disciplinary action taken by the agency.

             For all other incidents, [Civil Beat] specifically
             requests a document or documents sufficient to show
             the date(s) that the employee or the employee’s
             representative invoked each step in the non-judicial
             grievance adjustment procedure. In addition, if
             the non-judicial adjustment procedure terminated for a
             reason other than a decision sustaining the
             suspension, [Civil Beat] specifically requests a
             document or documents sufficient to summarize the
             reason that the procedure concluded and to show the
             date that the procedure concluded. For documents
             responsive to this paragraph, [Civil Beat] agrees that
             HPD may redact the employee’s name and other
             information that would disclose the employee’s
             identity.



     2
         (...continued)
             this section and subject to subsection (b)(4)(B), the
             chief of each county police department shall provide
             updated information in each successive annual report,
             until the highest nonjudicial grievance adjustment
             procedure timely invoked by the police officer has
             concluded. In each successive annual report, the
             updated information shall reference where the incident
             appeared in the prior annual report. For any incident
             resolved without disciplinary action after the
             conclusion of the nonjudicial grievance adjustment
             procedure, the chief of each county police department
             shall summarize the basis for not imposing
             disciplinary action.


                                         6
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



            Thus, for cases where the highest grievance procedure

timely invoked by the employee has concluded, and thirty days has

passed following a written decision sustaining the employees’

suspensions, Civil Beat requested information that included the

employees’ names.       For all other cases, Civil Beat did not

request the employees’ names.

            HPD denied Civil Beat’s request in its entirety.            To

justify its denial, HPD cited to HRS § 92F-13(1)3 and HRS § 92F-

14,4 and stated that Civil Beat’s request was an “[u]nwarranted


      3
            HRS § 92F-13 provides: “This part shall not require disclosure
of: (1) Government records which, if disclosed, would constitute a clearly
unwarranted invasion of personal privacy[.]”
      4
            The version of HRS § 92F-14 as amended by Act 242, which was in
effect at the time Civil Beat made its request provided, in pertinent part:

            (a) Disclosure of a government record shall not
            constitute a clearly unwarranted invasion of personal
            privacy if the public interest in disclosure outweighs
            the privacy interest of the individual.

            (b) The following are examples of information in which
            the individual has a significant privacy interest:

            . . . .

            (4) Information in an agency’s personnel file, or
            applications, nominations, recommendations, or
            proposals for public employment or appointment to a
            governmental position, except:

            . . .

                    (B) The following information related to
                    employment misconduct that results in an
                    employee’s suspension or discharge:

                          (i) The name of the employee;
                          (ii) The nature of the employment related
                                                               (continued...)

                                        7
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



invasion of privacy,” and that the “[i]ncidents did not result in

discharge.”

B.    Prior proceedings

            On November 7, 2013, Civil Beat filed a complaint in

the circuit court seeking an order directing HPD to disclose all

of the information Civil Beat sought in its October 4, 2013

letter.    Civil Beat filed a motion for summary judgment (MSJ),

arguing that after this court’s decision in SHOPO v. SPJ, police

officers have no constitutional privacy interest in their

disciplinary records where the officers were suspended but not

discharged.     Civil Beat further argued that UIPA permits


(...continued)
                        misconduct;
                        (iii) The agency’s summary of the
                        allegations of misconduct;
                        (iv) Findings of fact and conclusions of
                        law; and
                        (v) The disciplinary action taken by the
                        agency;

                  when the following has occurred: the highest
                  nonjudicial grievance adjustment procedure
                  timely invoked by the employee or the employee’s
                  representative has concluded; a written decision
                  sustaining the suspension or discharge has been
                  issued after this procedure; and thirty calendar
                  days have elapsed following the issuance of the
                  decision; provided that this subparagraph shall
                  not apply to a county police department officer
                  except in a case which results in the discharge
                  of the officer[.]

HRS § 92F-14 (Supp. 1996).

            HRS § 92F-14 was amended in 2004 and 2014, but these subsequent
amendments are not relevant to this appeal. See 2004 Haw Sess. Laws Act 92, §
4 at 368; 2014 Haw. Sess. Laws Act 121, § 2 at 334-35.

                                       8
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



withholding government records on the grounds of personal privacy

only if the individual has a constitutionally protected right of

privacy.   Thus, according to Civil Beat, HPD police officers have

no privacy interest in their records of disciplinary suspensions.

           Civil Beat also relied on a formal opinion of the OIP,

Opinion Letter No. 97-01. In OIP Opinion Letter No. 97-01, the

OIP first concluded that when the legislature amended the UIPA by

enacting Act 242 in 1995, it intended “to balance the competing

privacy and public interests in favor of keeping confidential

information about suspended officers.”         Id. at 6.    The OIP went

on, however, to conclude that this court’s decision in SHOPO v.

SPJ “erodes the significant weight assigned by the Legislature to

the suspended officer’s privacy interest, as set out in Act 242”

such that “only a ‘scintilla’ of public interest is enough to

overcome this privacy interest in the balancing test.”            Id. at 8.

The OIP also noted that arguably, the legislature was free to

create a significant privacy interest in police officers’ records

of disciplinary suspensions, even if no constitutional privacy

right existed, but that even if this were true, the interests

still need to be weighed, and this court’s ruling in SHOPO v. SPJ

“tips the balance heavily toward finding that the public has a

strong countervailing interest about suspended police officers.”

Id. at 8-9.   The OIP therefore concluded:

                                     9
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



            Whether one finds that SHOPO eliminates the
            Legislature’s finding of a significant privacy
            interest or whether the Legislature has the power to
            create the right, the result is the same-–disclosure
            of information about suspended police officers cannot
            be found to constitute a clearly unwarranted invasion
            of personal privacy under the UIPA.

Id. at 9.

            In its MSJ, Civil Beat argued that OIP’s analysis was

correct based on a plain reading of the UIPA, and that even if

the UIPA is ambiguous, OIP’s conclusion is entitled to deference.

            In the alternative, Civil Beat argued that even if the

UIPA does recognize a broader right of privacy than the

constitution, the public interest in disclosure nevertheless

outweighs the individual privacy interest.          Civil Beat argued

that the public has an overwhelming interest in the disclosure of

disciplinary records regarding egregious misconduct by police

officers because:
            Instances of misconduct of a police officer while on
            the job are not private, intimate, personal details of
            the officer’s life . . . . They are matters with
            which the public has a right to concern
            itself. . . . If the off duty acts of a police
            officer bear upon his or her fitness to perform public
            duty or if the activities reported in the records
            involve the performance of a public duty, then the
            interest of the individual in “personal privacy” is to
            be given slight weight in the balancing test and the
            appropriate concern of the public as to the proper
            performance of public duty is to be given great
            weight. In such situations privacy considerations are
            overwhelmed by public accountability.

(Quoting Cowles Publ’g v. State Patrol, 748 P.2d 597, 605 (Wash.




                                     10
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



1988)).5

                 Thus, according to Civil Beat, even if police officers

have a “significant privacy interest” in their disciplinary

suspension records, this interest must nonetheless be weighed

against the public interest in disclosure, and in this case, this

public interest outweighs the officers’ privacy interest.

                 On January 9, 2014, the circuit court granted SHOPO’s

motion to intervene as a defendant.              HPD and SHOPO each filed a

memorandum in opposition to Civil Beat’s MSJ.

                 HPD argued that the plain language of HRS § 92F-14(b),

as amended by Act 242, indicated that an HPD officer has a

significant privacy interest in records related to employment

misconduct where the officer was suspended, but not discharged.

HPD asserted that the “legislative history of Act 242 shows that

the legislature intended to conduct the balancing itself and

conclude “as a matter of public policy that the privacy of the

individual outweighs the public interest in disclosure with

respect to the information sought by [Civil Beat] in this case.”

                 In SHOPO’s memorandum in opposition to Civil Beat’s

MSJ, SHOPO made similar arguments to HPD’s.                SHOPO argued that

because HRS § 92F-14 recognizes a “significant privacy interest”


         5
                 This same language was also quoted approvingly by this court in
SHOPO.       83 Hawai#i at 399, 927 P.2d at 407.

                                          11
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



in information related to police officer misconduct not resulting

in discharge, it “plainly and unambiguously exempts from

disclosure the disciplinary records of county police officers who

have not been discharged.”

           The circuit court granted Civil Beat’s MSJ, finding as

follows:
                 Article I, Section 6 of the Hawai#i Constitution
           does not recognize a protected privacy interest in
           police misconduct resulting in suspension or
           discharge. The court interpreted Article I, Section 6
           in light of the Supreme Court of Hawaii’s decision [in
           SHOPO]. The Supreme Court of Hawai#i determined that
           police officers do not have a protected privacy
           interest in records of police misconduct that lead to
           suspension or discharge.

           . . . .

                 The supreme court also stated that “information
           regarding charges of misconduct by police officers, in
           their capacities as such, that have been sustained
           after investigation and that have resulted in
           suspension or discharge is not ‘highly personal and
           intimate information’ and, therefore, is not within
           the protection of Hawai#i’s constitutional right of
           privacy.” The court also went on to state: “The
           information that must be disclosed pursuant [to] HRS
           § 92F-14(b)(4)(B) regarding a public employee’s
           employment-related misconduct and resulting
           discipline, is not ‘highly personal and intimate
           information’ and is, therefore, not within the scope
           of Hawai#i’s constitutional right of privacy.”

                 The UIPA cannot recognize a protected privacy
           interest in police officer misconduct because to do so
           would be to directly contravene the provision it
           implements, which is Article I, Section 6. Under
           Article I, Section 6, police officers have no
           protected privacy interest regarding on-duty
           misconduct that results in suspension or discharge,
           and the UIPA implements Article I, Section 6, as given
           in the SHOPO decision, which states “[t]he UIPA, and
           the challenged amendment by Act 191, implements
           article I, section 6 of the Hawai#i
           Constitution . . . .” Thus, reading that language,
           the court concludes under SHOPO as [sic] there is no


                                    12
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



          protected privacy interests regarding on-duty
          misconduct by police officers, therefore, public
          access interest would outweigh non-existent privacy
          interests in on-duty police misconduct.

                The court believes that this is supported in
          part on three grounds:

          1.    Looking at the purpose of the UIPA, which is
                geared towards disclosure;

          2.    That the Hawai#i Supreme Court certainly
                recognized that Act 242 would require only
                limited disclosure to those police officers that
                were discharged;

          3.    That the court finds that the State of Hawai#i
                [OIP] decision, Opinion Letter No. 97-1, was not
                erroneous.

          . . . .

                 [L]ooking at the SHOPO decision, it again
          appears to recognize that, there, Act 242 was about to
          limit disclosure of records just to discharged
          officers. The SHOPO court did begin its analysis
          centered specifically at Act 191, but then the supreme
          court went further in the analysis to consider,
          moreover, the history of Article I, Section 6 of the
          Hawai#i Constitution and went in-depth in a
          constitutional analysis of police misconduct.
          Accordingly, the Supreme Court of Hawai#i recognized
          the impact of Act 242 and chose to additionally and
          separately address its shortcomings under Article I,
          Section 6.

          . . . .

                Based on the record and the analysis set forth
          above, Plaintiff’s [MSJ] is GRANTED. Defendants are
          hereby ORDERED to open public inspection and copying
          by Plaintiff the requested records of twelve police
          officers identified in the October 4, 2013 letter.

(Internal citation omitted).

          SHOPO filed a notice of appeal, and on February 10,




                                    13
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



2015, this court granted Civil Beat’s application for transfer.6

            In its opening brief, SHOPO presents three points of

error:
            1.    Whether the Circuit Court erred when it granted
                  Plaintiff-Appellee Civil Beat’s [MSJ] by ruling
                  that Defendant-Appellee City was required to
                  disclose the disciplinary information of the 12
                  police officers who were not discharged.

            2.    Whether the Circuit Court erred when it found
                  that police officers that had not been
                  discharged from their employment had no privacy
                  interests in their disciplinary records in
                  reliance of SHOPO v. SPJ, 83 Haw. 378, 927 P.2d
386 (1996).

            3.    Whether the Circuit Court erred when it found
                  that OIP Op. 97-1 was not palpably erroneous.


                         II.   Standards of Review

A.    Summary judgment

            “On appeal, the grant or denial of summary judgment is

reviewed de novo.”      Lales v. Wholesale Motors Co., 133 Hawai#i

332, 343, 328 P.3d 341, 352 (2014) (citing First Ins. Co. of Haw.

v. A & B Props., Inc., 126 Hawai#i 406, 413, 271 P.3d 1165, 1172

(2012)).    Furthermore,
            summary judgment is appropriate if the pleadings,
            depositions, answers to interrogatories and admissions
            on file, together with the affidavits, if any, show
            that there is no genuine issue as to any material fact
            and that the moving party is entitled to judgment as a
            matter of law. A fact is material if proof of that
            fact would have the effect of establishing or refuting
            one of the essential elements of a cause of action or
            defense asserted by the parties. The evidence must be


      6
            The City and County of Honolulu and HPD filed a notice stating
that neither party was taking a position in the appeal.

                                      14
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



            viewed in the light most favorable to the non-moving
            party. In other words, we must view all of the
            evidence and inferences drawn therefrom in the light
            most favorable to the party opposing the motion.

Id. (citing First Ins. Co. of Haw., 126 Hawai#i at 413-14, 271
P.3d at 1172-73).

B.    Statutory interpretation

                  The interpretation of a statute is a question of
            law reviewable de novo. When construing a statute,
            this court’s foremost obligation is to be obtained
            primarily from the language contained in the statute
            itself. Where the statutory language is plain and
            unambiguous, this court’s sole duty is to give effect
            to its plain and obvious meaning.

                  Implicit in the task of statutory construction
            is our foremost obligation to ascertain and give
            effect to the intention of the legislature, which is
            to be obtained primarily from the language contained
            in the statute itself; however, when there is doubt,
            doubleness of meaning, or indistinctiveness or
            uncertainty of an expression used in a statute, an
            ambiguity exists.

McLaren v. Paradise Inn Hawai#i LLC, 132 Hawai#i 320, 327-28, 321
P.3d 671, 678-79 (2014) (citations omitted).

            Further, this court has stated that an appellate court
            generally reviews questions of statutory
            interpretation de novo, but, in the case of . . .
            ambiguous statutory language, the applicable standard
            of review regarding an agency’s interpretation of its
            own governing statute requires this court to defer to
            the agency’s expertise and to follow the agency’s
            construction of the statute unless that construction
            is palpably erroneous[.]

Gillan v. Gov’t Emps. Ins. Co., 119 Hawai#i 109, 114, 194 P.3d
1071, 1076 (2008) (citing Vail v. Employees’ Ret. Sys., 75 Haw.
42, 66, 856 P.2d 1227, 1240 (1993)) (citation, quotation marks,

and brackets omitted).


                                      15
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



                              III.   Discussion

            As explained below, the circuit court incorrectly

concluded that police officers have a “non-existent” privacy

interest in their disciplinary suspension records.             SHOPO is

correct that SHOPO v. SPJ is not dispositive because in Act 242,

the legislature recognized a privacy interest in police officers’

disciplinary records that was not applicable in SHOPO v. SPJ.

Thus, Civil Beat cannot rely on the balancing conducted by this

court in SHOPO v. SPJ.       However, the language and legislative

history of Act 242 indicate that even after a significant privacy

interest is found, that interest must be weighed against the

public interest in disclosure.         Therefore, this case must be

remanded to the circuit court to balance the public and privacy

interests at stake to determine whether disclosure is

appropriate.

A.    Act 242 created a “significant” personal privacy interest in
      records of disciplinary suspension, which is broader than
      the right of privacy recognized in SHOPO v. SPJ

            SHOPO first argues that the circuit court erred in

finding that police officers had a “‘non-existent privacy

interest’ in their disciplinary records,” because this finding is

contrary to the language of Act 242.          Specifically, SHOPO asserts

that HRS § 92F-14(b)(4)(B)(v) explicitly provides that police



                                      16
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



officers have a “‘significant privacy interest’ in their

disciplinary records that do not involve a discharge from their

employment.”

          SHOPO further argues that SHOPO v. SPJ is not

controlling in this case because this court’s analysis in SHOPO

v. SPJ was limited to an analysis of a prior version of the UIPA,

before Act 242 became effective.         SHOPO also maintains that the

SHOPO v. SPJ court recognized that, under article I, section 6 of

the Hawai#i Constitution, the legislature has the authority to

define the scope of the protected right of privacy, and that when

the legislature enacted Act 242, it broadened the protections of

the right of privacy to encompass police officers’ disciplinary

suspension records.

          Civil Beat does not dispute that UIPA recognizes a

significant privacy interest in disciplinary information in

police officers’ personnel files unless the officer is

discharged, but argues that this “does not mean police officers

have a right to insist that HPD withhold all such files.”

According to Civil Beat, even these “significant privacy

interests” must be balanced against the public interest in

disclosure.

          Civil Beat further argues that this court and the OIP

have already weighed those interests and determined that the

                                    17
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



public interest in disclosure outweighs the police officers’

privacy concerns.    Essentially, Civil Beat argues that because

the UIPA implements the constitutional right of privacy, the

privacy interest in disciplinary suspension records recognized by

UIPA is equivalent to the constitutional right of privacy under

article I, section 6.     Thus, according to Civil Beat, even though

this court in SHOPO v. SPJ was applying a prior version of the

UIPA, when the court balanced the constitutional privacy interest

in disciplinary suspension records against the public interest in

disclosure, this balancing also applies to the current version of

the UIPA.

            On this point, SHOPO is correct.       Although UIPA does,

as Civil Beat contends, implement article I, section 6, the plain

language of Act 242 clearly indicates that the legislature

recognized a “significant privacy interest” in police officers’

disciplinary suspension records in HRS § 92F-14(b).           Because this

court in SHOPO v. SPJ stated that there was no privacy interest

in disciplinary suspension records protected by article I,

section 6, the “significant privacy interest” recognized in Act

242 is clearly broader than the non-existent right of privacy

recognized by this court in SHOPO v. SPJ.

            This court’s analysis in SHOPO v. SPJ was based on a

prior version of the UIPA, before the legislature recognized a

                                    18
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



significant privacy interest in police officers’ disciplinary

suspension records.     Furthermore, Civil Beat has not provided any

authority to show that the legislature is without power to

broaden the definition of the right of privacy to recognize a

significant privacy interest in police officers’ disciplinary

suspension records, as it did in Act 242.         The circuit court thus

erred in finding that police officers have a “non-existent

privacy interest” in their disciplinary suspension records.

     1.     Article I, section 6, UIPA, and Act 242

            Article I, section 6 of the Hawai#i Constitution

provides:    “The right of the people to privacy is recognized and

shall not be infringed without the showing of a compelling state

interest.    The legislature shall take affirmative steps to

implement this right.”     Thus, article I, section 6 recognizes a

general right of privacy and tasks the Hawai#i Legislature with

implementing that right.

            The Hawai#i Legislature has implemented this right to

privacy in the UIPA.     See HRS § 92F-2 (“The policy of conducting

government business as openly as possible must be tempered by a

recognition of the right of the people to privacy, as embodied in

section 6 and section 7 of article I of the constitution of the

state of Hawai#i.”).    Codified in HRS chapter 92F, UIPA was

enacted in 1988 for the following purposes:

                                    19
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



          (1) Promot[ing] the public interest in disclosure;

          (2) Provid[ing] for accurate, relevant, timely, and
          complete government records;

          (3) Enhanc[ing] governmental accountability through a
          general policy of access to government records;

          (4) Mak[ing] government accountable to individuals in
          the collection, use, and dissemination of information
          relating to them; and

          (5) Balanc[ing] the individual privacy interest and
          the public access interest, allowing access unless it
          would constitute a clearly unwarranted invasion of
          personal privacy.

HRS § 92F-2 (2012).

          The UIPA establishes the general rule of disclosure

that “[e]xcept as provided in section 92F-13, each agency upon

request by any person shall make government records available for

inspection and copying during regular business hours.”            HRS

§ 92F-11(b) (Supp. 2014); see also SHOPO, 83 Hawai#i at 383, 927
P.2d at 391.   The UIPA also provides for certain types of

government records that must be disclosed (HRS § 92F-12), and

certain types of records that are exempted from the general

disclosure requirement (HRS § 92F-13).         The current version of

HRS § 92F-13, which excludes certain records from disclosure

requirements, is substantively identical to the original version

enacted in 1988, and provides:
          This part shall not require disclosure of:

          (1) Government records which, if disclosed, would
          constitute a clearly unwarranted invasion of personal
          privacy;


                                    20
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



          (2) Government records pertaining to the prosecution
          or defense of any judicial or quasi-judicial action to
          which the State or any county is or may be a party, to
          the extent that such records would not be
          discoverable;

          (3) Government records that, by their nature, must be
          confidential in order for the government to avoid the
          frustration of a legitimate government function;

          (4) Government records which, pursuant to state or
          federal law including an order of any state or federal
          court, are protected from disclosure; and

          (5) Inchoate and draft working papers of legislative
          committees including budget worksheets and unfiled
          committee reports; work product; records or
          transcripts of an investigating committee of the
          legislature which are closed by rules adopted pursuant
          to section 21-4 and the personal files of members of
          the legislature.

HRS § 92F-13 (2012) (emphasis added).

          Thus, although the general rule is that government

agencies must disclose records upon request, section 92F-13

exempts from disclosure any record that, if disclosed, would

constitute a “clearly unwarranted invasion of personal privacy.”

          HRS § 92F-14 currently states, as it did in 1988, that

“[d]isclosure of a government record shall not constitute a

clearly unwarranted invasion of personal privacy if the public

interest in disclosure outweighs the privacy interest of the

individual.”   HRS § 92F-14(a).      Section 92F-14 then goes on, in

subsection (b), to list a number of examples of the types of

information in which an individual has a “significant privacy

interest.”   Relevant to the present appeal, the legislature has

made significant changes to section 92F-14(b) on two occasions

                                    21
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



since 1988.       As originally enacted, UIPA recognized that

individual employees had a significant privacy interest in the

following relevant information:
            (b)     The following are examples of information in
                    which the individual has a significant privacy
                    interest:

            . . . .

            (4)     Information in an agency’s personnel file, or
                    applications, nominations, recommendations, or
                    proposals for public employment or appointment
                    to a governmental position, except information
                    relating to the status of any formal charges
                    against the employee and disciplinary action
                    taken or information disclosed under section
                    92F-12(a)(14).[7]

HRS § 92F-14 (Supp. 1991) (emphasis added).

            The 1988 version of UIPA thus provided that although

individuals had significant privacy interests in their personnel

file generally, there was no significant privacy interest in any


      7
            In 1988, HRS § 92F-12(a)(14) provided that agencies were required
to make the following information available for public inspection:

            The name, compensation (but only the salary range for
            employees covered by chapters 76, 77, 297 or 304), job
            title, business address, business telephone number,
            job description, education and training background,
            previous work experience, dates of first and last
            employment, position number, type of appointment,
            service computation date, occupational group or class
            code, bargaining unit code, employee agency name and
            code, department, division, branch, office, section,
            unit, and island of employment, of present or former
            officers or employees of the same agency, provided
            that this provision shall not require the creation of
            a roster of employees; except that this provision
            shall not apply to information regarding present or
            former employees involved in an undercover capacity in
            a law enforcement agency.

HRS § 92F-12(a)(14) (Supp. 1991).

                                       22
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



disciplinary action taken against the employee.

          In 1993, the legislature enacted Act 191, which amended

HRS § 92F-14(b) to read as follows:
          (b)   The following are examples of information in
                which the individual has a significant privacy
                interest:

          . . . .

                (4)   Information in an agency’s personnel file,
                      or applications, nominations,
                      recommendations, or proposals for public
                      employment or appointment to a
                      governmental position, except:

                      (A)   Information disclosed under section
                            92F-12(a)(14); and

                      (B)   The following information related to
                            employment misconduct that results
                            in an employee’s suspension or
                            discharge:

                            (i)   The name of the employee;
                            (ii)  The nature of the employment-
                                  related misconduct;
                            (iii) The agency’s summary of the
                                  allegations of misconduct;
                            (iv) Findings of fact and
                                  conclusions of law; and
                            (v)   The disciplinary action taken
                                  by the agency;

                            when the following has occurred:
                            the highest non-judicial grievance
                            adjustment procedure timely invoked
                            by the employee or the employee’s
                            representative has concluded; a
                            written decision sustaining the
                            suspension or discharge has been
                            issued after this procedure; and
                            thirty calender days have elapsed
                            following the issuance of the
                            decision; provided that this
                            subparagraph shall not apply to a
                            county police department officer
                            with respect to misconduct that
                            occurs while the police officer is
                            not acting in the capacity of a
                            police officer[.]


                                    23
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



HRS § 92F-14 (1993) (emphases added).

          Thus, Act 191 amended section 92F-14 such that UIPA

recognized no significant privacy interest in information

relating to police officer misconduct if the misconduct occurred

while the police officer was acting in the capacity of a police

officer, thirty days had passed since the highest timely invoked

grievance procedure, and the suspension or discharge was

sustained in writing.

          In 1995, the legislature again amended section 92F-14,

when it enacted Act 242.      Act 242 amended section 92F-14 to read

as follows:
          (b)   The following are examples of information in
                which the individual has a significant privacy
                interest:

          . . . .

          (4)   Information in an agency’s personnel file, or
                applications, nominations, recommendations, or
                proposals for public employment or appointment
                to a governmental position, except:

                      (A)   Information disclosed under section
                            92F-12(a)(14); and

                      (B)   The following information related to
                            employment misconduct that results
                            in an employee’s suspension or
                            discharge:

                            (i)   The name of the employee;
                            (ii)  The nature of the employment-
                                  related misconduct;
                            (iii) The agency’s summary of the
                                  allegations of misconduct;
                            (iv) Findings of fact and
                                  conclusions of law; and
                            (v)   The disciplinary action taken
                                  by the agency;

                                    24
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



                             when the following has occurred:
                             the highest non-judicial grievance
                             adjustment procedure timely invoked
                             by the employee or the employee’s
                             representative has concluded; a
                             written decision sustaining the
                             suspension or discharge has been
                             issued after this procedure; and
                             thirty calender days have elapsed
                             following the issuance of the
                             decision; provided that this
                             subparagraph shall not apply to a
                             county police department officer
                             except in a case which results in
                             the discharge of the officer.

HRS § 92F-14 (2012) (emphases added).

           Thus, under Act 242, the UIPA recognizes a significant

privacy interest in information in employees’ personnel files,

creates an exception from this significant privacy interest for

information relating to employee misconduct that results in

suspension or discharge, and then creates another exception to

this exception for police officers, unless the misconduct

resulted in the discharge of the officer.          In other words, HRS

§ 92F-14 now recognizes a significant privacy interest in all

information relating to police officer misconduct unless that

misconduct resulted in the officer’s discharge (in which case,

there is no privacy interest).8

           Based on the plain language of HRS § 92F-14(b), there


     8
            The relevant portion of HRS § 92F-14 was amended again in 2014,
when the legislature clarified that “this subparagraph” referred to
subparagraph (B) and increased the number of days that must elapse following
the written decision from thirty to ninety. See 2014 Haw. Sess. Laws Act 121,
§ 2 at 334-35.

                                     25
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



is thus no question that the UIPA, as modified by Act 242,

recognizes a “significant privacy interest” in personnel

information relating to disciplinary action for police officer

misconduct where that discipline resulted in the suspension of

the police officer.

     2.   SHOPO v. SPJ

          Although this court decided SHOPO v. SPJ on

November 15, 1996--after the July 6, 1995 effective date of Act

242--SHOPO v. SPJ interpreted the prior version of UIPA, as

amended by Act 191, because the proceedings in that case began

before Act 242’s effective date.         See SHOPO v. SPJ, 83 Hawai#i at

391, 927 P.2d at 399 (“The instant proceedings were begun well

before the July 6, 1995 effective date and are, therefore, not

affected by Act 242.     Accordingly, we hold that Act 242 does not

moot this litigation.”).

          In SHOPO v. SPJ, the Society of Professional

Journalists, University of Hawai#i Chapter (SPJ), requested from

HPD the names and titles of all HPD employees “who, from

January 1, 1998 to [August 30, 1993], were either suspended or

discharged as a result of disciplinary action against them.”

SHOPO v. SPJ, 83 Hawai#i at 384, 927 P.2d at 392.          SPJ also

requested “information that explains the nature of the

employment-related misconduct, any findings of fact and

                                    26
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



conclusions of law, and the type of disciplinary action taken by

your department.”    Id.   Although HPD did not outright deny SPJ

access to these records, a dispute arose regarding SPJ’s

obligation to pay for the records.        Id. at 384-86, 927 P.2d at

392-94.

          Before this dispute was resolved, SHOPO filed a lawsuit

against HPD, seeking a declaratory judgment that, inter alia,

“HRS Chapter 92F is unconstitutional and, therefore, void;

and . . . HPD may not release the type of information sought by

SPJ under Chapter 92F.”     Id. at 386, 927 P.2d at 394.         The

circuit court granted SHOPO’s request for a temporary restraining

order (TRO), enjoining HPD from disclosing the information

pending the outcome of the lawsuit.        Id.

          SPJ also filed suit, and requested that the circuit

court order HPD to produce all the relevant records in response

to its request.    Id.   SPJ and OIP both intervened as defendants

in the lawsuit filed by SHOPO.       Id. at 387, 927 P.2d at 395.           The

circuit court granted SPJ’s MSJ and ordered HPD to disclose the

relevant records.    Id. at 387-88, 927 P.2d at 395-96.

          On appeal, this court noted that “[a]t the heart of the

City’s appeal is its contention that disclosure of police

disciplinary records, pursuant to HRS § 92F-14(b)(4)(B),

constitutes an unconstitutional invasion of police officers’

                                    27
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



right of privacy in violation of article I, section 6 of the

Hawai#i Constitution . . . .”      Id. at 396, 927 P.2d at 404.        In

response to the City’s argument, this court held:
          [I]n adopting Act 191, the Legislature balanced the
          competing interests of individual privacy and public
          access and concluded, as a matter of public policy,
          that after a public employee has exhausted any
          nonjudicial grievance procedures available to him or
          her and charges of employment-related misconduct have
          been sustained, resulting in suspension or discharge,
          the public interest in disclosure of that person’s
          name and information regarding the misconduct
          outweighs the employee’s privacy interest. The City
          has failed to overcome the presumption that the
          Legislature has achieved this balance in accordance
          with the mandate of article I, section 6 of the
          Hawai#i Constitution.

          Moreover, considering the history of article 1,
          section 6 of the Hawai#i Constitution, our prior
          interpretation of that section, and the great weight
          of authority from other jurisdictions, we hold that
          information regarding a police officer’s misconduct in
          the course of his or her duties as a police officer is
          not within the protection of Hawai#i’s constitutional
          right to privacy.

Id. at 396-97, 927 P.2d at 404-05.

          Thus, this court held that the UIPA, as amended by Act

191, did not violate article I, section 6 of the Hawai#i

Constitution by requiring disclosure of police disciplinary

suspension records.     In undertaking this constitutional analysis,

this court stated that:
          Under the holding in Painting Industry, the privacy
          right protected by the “informational privacy” prong
          of article I, section 6 is the right to keep
          confidential information which is “highly personal and
          intimate.” The issue, therefore, is whether the
          identities and disciplinary records of police officers
          who have engaged in such misconduct in the course of
          their public duties . . . is “highly personal and


                                    28
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



          intimate information.” The legislature, having
          determined as a matter of public policy that public
          employees who have been suspended or discharged for
          employment-related misconduct do not have a
          significant privacy interest in information about that
          misconduct, obviously answered in the negative. So
          too have those jurisdictions that have considered the
          issue.

Id. at 398, 927 P.2d at 406 (emphasis added).

          This court ultimately held that:
          HRS § 92F-14(b)(4)(B) does not implicate the right of
          privacy protected by article I, section 6 of the
          Hawai#i Constitution. The information that must be
          disclosed pursuant to HRS § 92F-14(b)(4)(B) regarding
          a public employee’s employment-related misconduct and
          resulting discipline, is not “highly personal and
          intimate information” and is, therefore, not within
          the scope of Hawai#i’s constitutional right to
          privacy.

Id. at 400, 927 P.2d at 408.

          This court in SHOPO v. SPJ therefore limited its

analysis to whether application of the UIPA, as amended by Act

191, violated the right to privacy in article I, section 6 of the

Hawai#i Constitution.    This court did not, however, determine

whether disclosure of the police officers’ disciplinary

suspension records violated UIPA as amended by Act 242 because,

even though Act 242 had already become effective, Act 242 was not

applicable to the request for records in that case.

          Thus, contrary to the circuit court’s finding in the

present case, this court in SHOPO v. SPJ did not choose to

“additionally and separately address [Act 242’s] shortcomings”;

instead, the SHOPO v. SPJ court’s analysis of Act 242 was limited

                                    29
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



to a determination that Act 242 was not applicable to the facts

of the case, and that as a result, Act 242 did not render the

case moot.    In this case, unlike in SHOPO v. SPJ, SHOPO does not

ask us to determine whether disclosure of the police officers’

disciplinary suspension records would violate article I, section

6, but asks us to determine whether such disclosure would violate

the police officers’ privacy interests under the UIPA, as amended

by Act 242.   The court in SHOPO v. SPJ did not answer this

question, so SHOPO v. SPJ is not controlling in this regard.

          Similarly, Civil Beat’s reliance on Painting Industry

is also misplaced.    Civil Beat relies on a single statement in

Painting Industry that, because the UIPA implements the

constitutional right of privacy, “the scope of information

protected must be consistent with that right.”          (Quoting Painting

Industry, 69 Haw. at 453, 746 P.2d at 81-82).          Civil Beat argues

that this means that the scope of the privacy interest in the

UIPA, as amended by Act 242, is identical to the constitutional

right discussed in SHOPO v. SPJ.

          First, the court’s conclusion in Painting Industry is

not dispositive because it was interpreting the statutory right

of privacy as it stood before the UIPA was enacted.           Second,

although the court in Painting Industry looked to the scope of

the privacy protection in article I, section 6 of the Hawai#i

                                    30
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



Constitution to help determine the scope of the statutory right

of privacy, the court’s statement that the statutory right “must

be consistent with” the constitutional right means simply that

the legislature may not limit the scope of privacy protected so

as to allow disclosure of records that are protected by the

constitution.     Put another way, article I, section 6 establishes

a floor for protection of privacy rights, but does not preclude

the legislature from providing greater protection.            Thus,

contrary to Civil Beat’s argument, Painting Industry does not

stand for the proposition that the legislature is powerless to

amend the statutory right to privacy to provide protections

beyond what was discussed in SHOPO v. SPJ.

            SHOPO also asserts that part of the SHOPO v. SPJ

court’s analysis was that the legislature, in the applicable

version of the UIPA, had unambiguously determined “as a matter of

public policy” that police officers do not have a significant

privacy interest in information about their disciplinary

suspensions.    SHOPO contends that this means that this court

acknowledged that it is the Hawai#i Legislature’s responsibility

to “define constitutional protected privacy rights.”9            Although

      9
            In support of this argument, SHOPO also cites to the Proceedings
of the Constitutional Convention of Hawai#i, which states that the Convention,
when drafting article I, section 6, felt that:

                                                             (continued...)

                                      31
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



we do not agree that it is the Legislature’s exclusive role to

“define” the constitutional privacy right, nevertheless, as set

forth above, the legislature is not precluded from providing

privacy protections greater than those provided by the

constitution.

            Civil Beat also relies on OIP Opinion Letter No. 97-01,

which concludes that “Act 242 recognized that suspended police

officers . . . have a significant privacy interest in information

relating to their employment misconduct.”          Id. at 5.     The OIP

went on to analyze the effect of the SHOPO v. SPJ decision on Act

242, and determined that:
            The SHOPO ruling eliminates the primary intent of Act
            242 . . . of recognizing that suspended police
            officers have significant privacy interests in
            employment-related misconduct information. Because
            the SHOPO decision erodes the significant weight
            assigned by the Legislature to the suspended officer’s
            privacy interest, as set out in Act 242, then only a
            “scintilla” of public interest is enough to overcome
            this privacy interest in the balancing test.



(...continued)
            We in the bill of rights committee could have gone
            through the process of listing all the different ways
            in which the right to privacy should be protected, but
            we felt that this was not our job as constitutional
            delegates, that we should merely state broad
            principles and then let the legislature balance all
            the different kinds of rights--the Freedom of
            Information Act, the right of the people to know
            (though not put in our Constitution, it still exists),
            the right of attorneys to discover information, the
            freedom of the press. The legislature should balance
            all of these different competing rights and then have
            something which would implement the right of privacy.

1 Proceedings of the Constitutional Convention of Hawai#i 1978, at 639 (1980).

                                      32
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



Id. at 8.

            As explained supra, SHOPO v. SPJ does not “eliminate[]

the primary intent of Act 242” because SHOPO v. SPJ applied the

prior version of the UIPA only, and because the legislature

possesses the authority to enact a broader privacy protection

than that articulated by this court in SHOPO v. SPJ in its

analysis of article I, section 6.          Under the OIP’s analysis,

which Civil Beat argues we should adopt, the legislature’s

amendments to the UIPA in Act 242 would be a nullity, and the

legislature would be powerless to change the scope of the privacy

protection for disciplined police officers, despite article I,

section 6’s mandate that “[t]he legislature shall take

affirmative steps to implement this right [of privacy].”             Haw.

Const. art. I, § 6.      Thus, the OIP’s analysis in Opinion Letter

No. 97-01 is palpably erroneous and does not inform our

interpretation of SHOPO v. SPJ or Act 242.10

            In sum, the legislature recognized a significant

privacy interest in police officers’ disciplinary suspension

records in Act 242.      However, as discussed below, this privacy

interest does not absolutely preclude disclosure, and must still


      10
            This court has held that OIP’s interpretations of its governing
statutes are entitled to deference unless found to be “palpably erroneous.”
Kanahele v. Maui Cnty. Council, 130 Hawai#i 228, 245-46, 307 P.3d 1174, 1191-
92 (2013). An OIP opinion is “palpably erroneous” when “inconsistent with
underlying legislative intent.” Id. at 246, 307 P.3d at 1192.

                                      33
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



be weighed against the public’s interest in the information.

B.    HRS § 92F-14, as amended by Act 242, requires a weighing of
      the individual’s “significant privacy interest” against the
      public interest in disclosure

            SHOPO argues that when the Hawai#i Legislature enacted

Act 242, it balanced the competing interests and intended to

preclude police officers’ disciplinary suspension records from

public disclosure without any further weighing required by the

courts.    Although SHOPO acknowledges that “‘once a significant

privacy interest is found’ the second step is to balance that

interest ‘against the public interest in disclosure,’” (citing

SHOPO v. SPJ, 83 Haw. at 383, 927 P.2d at 391) it argues that the

Hawai#i Legislature performed this balancing in Act 242.

According to SHOPO, the legislative history of Act 242

demonstrates this intent.

            Civil Beat argues that even though the legislature

recognized a significant privacy interest in police officers’

disciplinary suspension records in Act 242, the legislature did

not provide “absolute confidentiality” for these records, and the

privacy interest must still be weighed against the public

interest in disclosure before disclosure is precluded.              Civil

Beat contends that interpreting the UIPA to create absolute

confidentiality in these types of records despite the

legislature’s silence on the matter would be contrary to the

                                      34
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



UIPA’s underlying purpose.

          When construing a statute, “our foremost obligation is

to ascertain and give effect to the intention of the

legislature.”   Kauai Springs, Inc. v. Planning Comm’n of Cnty. of

Kauai, 133 Hawai#i 141, 163, 324 P.3d 951, 973 (2014).           A statute

must be read in context and construed in a manner consistent with

its purpose and “each part or section of a statute should be

considered in connection with every other part or section.”             Id.

If a statute is ambiguous, we may take into account the statute’s

legislative history.     Id.

          HRS § 92F-13 exempts from disclosure any record that,

if disclosed, would constitute a “clearly unwarranted invasion of

personal privacy.”    HRS § 92F-14(a) provides that “[d]isclosure

of a government record shall not constitute a clearly unwarranted

invasion of personal privacy if the public interest in disclosure

outweighs the privacy interest of the individual.”           HRS § 92F-

14(b) then unambiguously includes police officers’ disciplinary

suspension records as an example of the type of record in which

the individual has a “significant privacy interest.”            Nowhere in

the UIPA does the legislature state that disclosure of police

officers’ disciplinary records constitutes a “clearly unwarranted

invasion of personal privacy.”

          The terms “significant privacy interest” and “clearly

                                    35
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



unwarranted invasion of personal privacy” are not the same, and

where the legislature uses different terms in different parts of

a statute, we must presume this was intentional, and that the

legislature means two different things.         Agustin v. Dan Ostrow

Constr. Co., 64 Haw. 80, 83, 636 P.2d 1348, 1351 (1981).            Indeed,

HRS § 92F-14(a) indicates that for a “significant privacy

interest” to constitute a “clearly unwarranted invasion of

personal privacy,” the privacy interest at stake must be balanced

against the public interest in disclosure of the information.

Thus, the structure and language of HRS § 92F-14 indicate that

once a “significant privacy interest” is recognized, it must be

balanced against the public interest in disclosure to determine

whether disclosure of the information would constitute a “clearly

unwarranted invasion of privacy.”

          This interpretation is supported by the UIPA’s

legislative history.     When the UIPA was enacted in 1988, the

House Judiciary Committee explained that “described in [section

92F-14(b)] are examples of those records in which the individual

has a significant privacy interest.        Your Committee intends that

these records are available following application of the

‘balancing test’ to determine whether the public interest in

disclosure outweighs the individual privacy interest.”            H. Stand.

Comm. Rep. No. 342-88, in 1988 House Journal, at 969 (emphases

                                    36
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



added).   Commenting on the same provision, the Conference

Committee also stated that “[o]nce a significant privacy interest

is found, the privacy interest will be balanced against the

public interest in disclosure.”       Conf. Comm. Rep. No. 112-88, in

1988 House Journal, at 818.      These statements in the committee

reports, made in reference to versions of the provision identical

to the final version (which is also identical the current

version), indicate that there may be instances in which an

individual has a significant privacy interest in certain

information, but the public interest in disclosure is great

enough that it outweighs the individual’s privacy interest.

           Furthermore, this court in SHOPO v. SPJ came to the

same conclusion.    The SHOPO v. SPJ court stated that:
           The instant case requires application of HRS
           § 92F–13(1), excepting from the general disclosure
           requirement “[g]overnment records which, if disclosed,
           would constitute a clearly unwarranted invasion of
           personal privacy[.]” The conference committee’s
           explanation of this provision, which it “intended to
           serve as a clear legislative expression of intent
           should any dispute arise as to the meaning of these
           provisions[,]” is that, “[o]nce a significant privacy
           interest is found, the privacy interest will be
           balanced against the public interest in disclosure.
           If the privacy interest is not ‘significant,’ a
           scintilla of public interest in disclosure will
           preclude a finding of a clearly unwarranted invasion
           of personal privacy.” Conf. Comm. Rep. No. 112–88, in
           1988 House Journal, at 817–18.

SHOPO v. SPJ, 83 Hawai#i at 383-84, 927 P.2d at 391-92.

           This court thus found that:
           HRS § 92F–14(b)(4) expressly confirms that an

                                    37
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



            individual has a “significant privacy interest” in
            information in an agency's personnel file, with the
            exception of the specified information relating to
            misconduct. This information unrelated to misconduct,
            therefore, is exempt from the general disclosure
            requirement unless “the public interest in disclosure
            outweighs the privacy interests of the individual.”

Id. at 399-400, 927 P.2d at 407-08 (emphasis added).

            The SHOPO v. SPJ court therefore held that information

in which an individual has a “significant privacy interest,” such

as “information unrelated to misconduct,” may nonetheless be

subject to disclosure if the public interest in disclosure

outweighs the individual’s privacy interest.

            Although, as noted above, the SHOPO v. SPJ court was

applying a prior version of the UIPA, nothing in Act 242’s

amendments to the UIPA purports to change this analysis.             Act 242

amended section 92F-14 so that the provision required disclosure

for police disciplinary actions resulting in discharge,11 but

left all other types of disciplinary action in the “significant

privacy interest” category, for which additional weighing is

required.    In fact, the textual amendments in Act 242 support


      11
            Pursuant to SHOPO v. SPJ, if a police officer is discharged rather
than suspended as a result of a disciplinary action, disclosure would be
required upon showing a mere “scintilla” of public interest in disclosure.
Shopo v. SPJ, 83 Hawai#i at 383-84, 927 P.d at 391-92 (“If the privacy
interest is not ‘significant,’ a scintilla of public interest in disclosure
will preclude a finding of a clearly unwarranted invasion of personal
privacy.”) (quoting Conf. Comm. Rep. No. 112-88, in 1988 House Journal at 817-
18). We note that because Act 242 recognizes a significant privacy interest
in suspension records, and all of the records at issue in the present case
involve disciplinary suspensions rather than discharges, the “scintilla” test
is not applicable here.

                                     38
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



this analysis because in addition to including police officers’

disciplinary suspension records as a “significant privacy

interest,” Act 242 changed the title of HRS § 92F-14 from

“Clearly unwarranted invasion of personal privacy” to

“Significant privacy interest; examples.”         1995 Haw. Sess. Laws,

Act 242 § 1, at 641.     This amendment further clarifies that the

listed examples are not “clearly unwarranted invasions of

personal privacy,” but are instead “significant privacy

interests.”

          Further, although SHOPO v. SPJ was decided after the

legislature enacted Act 242, the OIP had also come to the same

conclusion before Act 242 was enacted.         See OIP Op. Ltr.

No. 90-12, February 26, 1990, at 8, available at

http://files.hawaii.gov/oip/opinionletters/opinion 90-12.PDF

(stating that although an agency employee has a “significant

privacy interest” in information relating to disciplinary action

that is not in response to a “formal charge,” there are

circumstances where “the public interest in disclosure may

outweigh the employee’s privacy interest in the fact that

disciplinary action was taken and the circumstances surrounding

that action”) (emphasis added).

          The legislature is presumed to know the law when it

enacts statutes, including this court’s decisions, and agency

                                    39
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



interpretations.    See Agustin, 64 Haw. at 83, 636 P.2d at 1351

(“[T]he legislature is presumed to know the law when enacting

statutes, and we must presume that the legislature knew of the

definition we assigned to the word ‘accrued’ in Yoshizaki v. Hilo

Hospital, 50 Haw. 150, 433 P.2d 220 (1967), at the time it

amended § 657-8 in 1972.”); Keliipuleole v. Wilson, 85 Hawai#i

217, 225-26, 941 P.2d 300, 308-09 (1997) (“Presumably the

legislature was aware of the status of the law and the policies

of the [Board of Land and Natural Resources], yet declined to

amend the statute.”).     Thus, we must presume that the legislature

was aware of the OIP’s interpretation of HRS § 92F-14 when it

enacted Act 242.    The legislature nonetheless chose to place

police officer disciplinary suspension records in the provision

that recognized a “significant privacy interest,” instead of

creating an explicit exclusion from the UIPA’s disclosure

requirements.

          SHOPO cites to remarks in the legislative history of

Act 242 to support its argument that the legislature intended, in

Act 242, to conclusively weigh the interests and find that police

officers’ disciplinary suspension records are precluded from

disclosure.

          However, SHOPO’s argument is without merit.            First, as

explained supra, the language of the UIPA, as amended by Act 242,

                                    40
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



unambiguously requires us to balance the interests upon finding a

significant privacy interest, and as such, we need not resort to

the legislative history in order to interpret it.           See Seki ex

rel. Louie, 133 Hawai#i at 406-07, 328 P.3d at 415-16.           Second,

an analysis of Act 242’s legislative history reveals no clear

statement of intent that would warrant overriding what appears to

be clear from the plain language of the statute–-that we must

weigh the police officers’ significant privacy interest against

the public interest in disclosure of their disciplinary

suspension records.

          To support its argument, SHOPO points to two committee

reports accompanying S.B. No. 171 (the bill that proposed Act

242) which, SHOPO argues, indicate that the legislature intended

to preclude disclosure of disciplinary suspension records.

First, the joint Senate Standing Committee report of the

Judiciary, Agriculture, Labor, and Employment Committees, which

referred to the original proposed version of S.B. No. 171,

stated:   “The purpose of the bill, as originally received, is to

exclude from required disclosure under the government records

law, information pertaining to police department personnel

misconduct.”   S. Stand. Comm. Rep. No. 627, in 1995 Senate

Journal, at 1064.    The joint committees went on to amend the bill

as follows:

                                    41
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



            To address some of the concerns expressed in
            testimony, your Committees have amended this bill by
            extending the applicability of the disclosure
            requirement to acts of police misconduct which result
            in the discharge of an officer. Your Committees have
            further amended this bill by directing the chief of
            each county police department to submit an annual
            report to the legislature containing information on
            the number of police officers suspended or discharged
            by the department over the year. Your Committees find
            that this bill, as amended, balances the concern over
            the public’s right to know with the considerations
            involved in ensuring and maintaining an effective
            system of law enforcement in the State.

S. Stand. Comm. Rep. No. 627, in 1995 House Journal, at 1064.

            However, contrary to SHOPO’s argument, this purpose

statement merely shows that the committees read the bill as

proposing to exclude disciplinary suspensions from required

disclosure; that is, the type of disclosure that disciplinary

discharge records are subject to (where a “scintilla” of public

interest in disclosure is sufficient to require disclosure).                 The

report, however, is silent as to the whether other records (e.g.,

those for which disclosure is not “required,” but in which there

is a “significant privacy interest”) are subject to balancing

against the public interest in disclosure.

            SHOPO also argues that the joint committees’ addition

of a legislative reporting requirement to HRS § 52D-3.512

      12
            This proposal was ultimately enacted as HRS § 52D-3.5, which
provides, in relevant part:

            (a) The chief of each county police department shall
            submit to the legislature no later than January 31 of
            each year an annual report of misconduct incidents
                                                             (continued...)

                                     42
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



constituted the legislature’s solution after it had balanced the

privacy interests of the officers against the public interest in

disclosure.   However, there is no indication that HRS § 52D-3.5

was the product of such balancing.        The committee stated that the

bill would “balance[] the concern over the public’s right to know

with the consideration involved in ensuring and maintaining an

effective system of law enforcement in the State.”           Id. (emphasis

added).   This, however, is not the same balancing that must be

performed under HRS § 92F-14(a) because there is no mention of

the “privacy interest of the individual.”         HRS § 92F-14(a).

           SHOPO next points to a standing committee report of the

House Judiciary Committee, which states that “[t]he purpose of

[S.B. No. 171] is to prevent the disclosure of the names of

administratively disciplined police officers, unless they have

been discharged from the force.”         H. Stand. Comm. Rep. No. 1584,

in 1995 House Journal, at 1627.

           Although the purpose statement in this report also

seems to support SHOPO’s argument, the House draft bill

accompanying the report, S.B. 171, S.D.1, H.D.1, 18th Leg., Reg.

Sess. (1995), contained a statement that the purpose of the bill



(...continued)
           that resulted in suspension or discharge of a police
           officer.


                                    43
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



was to “provid[e] that the names of the administratively

disciplined officers are not subject to the disclosure

requirements of [section 92F-14(b)(4)] unless the discipline

imposed is discharge from the force.”        Again, this statement

suggests that the intent was merely to prevent mandatory

disclosure of disciplinary suspension records, but is silent as

to whether further weighing against the public interest in

disclosure is required.

           Furthermore, the remainder of the committee report does

not support SHOPO’s argument.       The committee concluded that “the

release of police officers’ names simply because they have been

suspended is not appropriate since they are subject to more

stringent standards and tougher discipline than most other

government employees[.]”      H. Stand. Comm. Rep. No. 1584, in 1995

House Journal, at 1627 (emphasis added).         The committee also

expressed concern that police officers, “unlike most government

and private employees, are subject to para-military discipline

which manifests itself in the form of frequently applied

suspensions from duty for misconduct or violation of departmental

rules.”   Id.

           Thus, the clear concern of the House committee was that

requiring disclosure of disciplinary suspension records in all

cases would lead to the disclosure of officers’ names for rule

                                    44
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



violations which, in other professions, would not be as serious

and may not result in suspension.         The corollary to this concern

is the committee’s apparent recognition that in more serious

circumstances, disclosure of disciplinary suspension records is

appropriate.    The committee’s concern is thus consistent with

interpreting Act 242 as requiring a balancing of the individual

officers’s privacy interests against the public interest in

disclosure.    Instances of less serious police officer misconduct,

even those resulting in suspension, would likely not be subject

to disclosure because the officers’ significant privacy interests

would outweigh the public’s interest in knowing about the

misconduct.    The more egregious the misconduct, the more likely

the public interest would outweigh the individual privacy

interest.

            SHOPO also relies on floor remarks by legislators who

voted on Act 242 to support its argument that the legislature

conclusively weighed the competing factors and determined that

disciplinary suspension records should not be disclosed.             For

example, SHOPO cites to remarks made by Representative Amaral:
            [P]olice Officers are held to high standards, are held
            to strict rules, are monitored and chastised in ways
            that I have never seen other people chastised or
            punished.

            And now I hear that the public is fearful of what
            police officers may be doing and, therefore, it needs
            to have the names of those police officers that have


                                     45
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



          been disciplined administratively. I hear that police
          officers need to be trusted and so the way that police
          officers can be trusted is if they will disclose the
          names of those officers that they have disciplined.

          The trust is a two-way street. I think you’ve got to
          trust that there are systems and places for monitoring
          the behavior of these officers, for correcting their
          behavior, for punishing them appropriately.

(Quoting 1995 House Journal, at 681 (remarks of rep. Amaral)).

          SHOPO also refers to remarks made by Senator Graulty,

who quoted the testimony of HPD Chief Michael Nakamura:
          I also want to instill in the public the trust and
          confidence that if an officer commits a criminal act,
          that officer is prosecuted to the fullest extent of
          the law and the name of the officer is disclosed
          publicly. Similarly, if an officer is sued civilly,
          that officer’s name becomes part of the public record.
          However, it is not fair to punish police officers in
          the media, nor is it fair to expose and subject their
          friends and families to scorn, retaliation and threats
          by disclosing the police officers’ names.

(Quoting 1995 Senate Journal, at 287 (remarks of Senator

Graulty)).

          SHOPO’s reliance on these floor remarks is misplaced.

First, remarks by individual legislators are not attributable to

the full legislature that voted for the bill, and as such are

less reliable indicators of legislative intent.          See Wright v.

Home Depot U.S.A., Inc., 111 Hawai#i 401, 411 n.8, 142 P.3d 265,

275 n.8 (2006) (“To the extent that legislative history may be

considered, it is the official committee reports that provide the

authoritative expression of legislative intent. . . .              Stray

comments by individual legislators, not otherwise supported by

                                    46
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



statutory language or committee reports, cannot be attributed to

the full body that voted on the bill.”) (quoting Bennett v.

Yoshina, 98 F. Supp. 2d 1139, 1150 (D. Haw. 2000)).

           Second, even if we were to consider individual

legislators’ remarks as evidence of legislative intent, these

remarks, like the committee reports, do not support SHOPO’s

argument because they do not expressly state any intent to

preclude disclosure of disciplinary suspension records without

first weighing the individual officers’ privacy interests against

the public interest in disclosure.        Further, the remarks indicate

the same concern noted by the committees, that requiring

disclosure of suspension records could result in disclosure of

officers’ identities when they have been disciplined for

relatively non-serious misconduct.        For example, in remarks not

cited by SHOPO, Representative Alcon stated, in support of S.B.

No. 171:
           [T]his bill is a good bill because the police officers
           have a way of handling their internal problems. You
           mean to say, just because the policeman did not shine
           his shoes that we will have to publish his name in the
           paper? You mean to say that if a policeman is late
           reporting to work, we have to publish his name in the
           paper? You mean to say if a policeman did not make
           his report, do we have to publish his name in the
           paper?

1995 House Journal, at 682 (remarks of Rep. Alcon).

           Again, recognition of these concerns is consistent with

a reading of the UIPA that requires us to weigh the police

                                    47
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



officers’ privacy interest in disciplinary suspension records

against the public interest in disclosure of the records.

            Civil Beat, in further support of its position, argues

that the legislative history of subsequent amendments to HRS

§§ 92F-14 and 52D-3.5 in 2014 demonstrates that the legislature

intended for the courts to weigh individual officers’ privacy

interests against the public interest in disclosure even after a

significant privacy interest has been shown.

            In Act 121, signed into law in 2014, the legislature

specified with greater detail the information that police chiefs

must report to the legislature in their annual reports regarding

police discipline.    Act 121 also changed the number of days that

must elapse following a written decision affirming an employee’s

discharge or suspension before records may be disclosed from

thirty to ninety in HRS § 92F-14(b)(4)(B)(v).          See 2014 Haw.

Sess. Laws, Act 121, §§ 1-2, at 333-35.

            In arguing that the 2014 legislative history supports

its position, Civil Beat notes that the Conference Committee

“rejected the House’s effort to address police suspensions by

statute.”    The House had proposed amending the exception provided

in HRS § 92F-14(b)(4)(B) to read, in relevant part:           “provided

that this subparagraph shall [not] apply to a county police

department officer [except] only in a case which results in the

                                    48
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



suspension of one year or more for one incident or the discharge

of the officer[.]”      S.B. 2591, S.D.1, H.D.1 § 2, 27th Leg., Reg.

Sess. 2014 (brackets and emphasis in original).13           The Conference

Committee deleted this proposed language and stated that its

version of the bill “creates a more informed public dialogue

about misconduct by police officers while recognizing that the

balance of privacy and public interest is not easily defined and

is a task better suited to common law.”          Conf. Comm. Rep. No. 32-

14, in 2014 House Journal, at 1481-82.          Thus, according to Civil

Beat, “[t]he Legislature . . . refused to amend the misconduct

exception to address police suspensions because it interpreted

the existing plain language of the UIPA as leaving the balance of

interests to the courts[.]”

            In addition, Civil Beat explains that when the House

Judiciary Committee proposed its amendment to HRS § 92F-

14(b)(4)(B), it cited SHOPO v. SPJ and acknowledged that the

decision may result in disclosure of such records:
            Your Committee respectfully notes that consistent with
            [SHOPO v. SPJ], allowing the disclosure of suspension
            information instead of just discharge information does
            not violate the privacy rights of individual police
            officers. The Hawai#i Supreme Court held in SHOPO v.
            SPJ that, “The information that must be disclosed
            pursuant HRS § 92F-14(b)(4)(B) [sic] regarding a
            public employee’s employment-related misconduct and


      13
            The brackets in the text indicate language that the draft bill
proposed deleting from the existing statute, and the underlined text indicates
language that the draft bill proposed adding to the statute.

                                     49
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



            resulting discipline, is not “highly personal and
            intimate information” and is, therefore, not within
            the scope of Hawaii’s constitutional right to
            privacy.” Nonetheless, your Committee has determined
            to limit required disclosures of police misconduct to
            suspensions of one year or more per incident and
            discharges.

H. Stand. Comm. Rep. No. 1360-14, in 2014 House Journal, at 1364.

Civil Beat argues that the Legislature therefore “knew that

failure to amend the misconduct exception or enact a

confidentiality statute may result in disclosure under SHOPO v.

SPJ.”

            SHOPO is correct that we should be wary of

“bootstrap[ping] the 2014 legislature’s intent to the 1995

legislature’s intent in enacting Act 242.”          The legislative

history for Act 121 cited by Civil Beat is indicative of the 2014

legislature’s intent when enacting Act 121.           It is not

dispositive of the 1995 legislature’s intent when it enacted Act

242.    Further, the 2014 House Judiciary Committee’s reference to

SHOPO v. SPH is not relevant to the issue here because SHOPO v.

SPJ did not interpret Act 242.        Thus, the 2014 legislature’s

rejection of the proposed amendment to HRS § 92F-14(b)(4)(B) does

not inform our understanding of Act 242.

            Ultimately, although the relevant legislative history

of Act 242 contains some evidence of an intent to preclude

disclosure of police disciplinary suspension records, the



                                     50
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



legislative history of Act 242 as a whole lacks any clear

statement of such intent, which would be contrary to the plain

language of the statute.        At best, the legislative history shows

an intent to preclude disclosure of disciplinary suspension

records in certain circumstances--i.e., where the police

officers’ misconduct is not egregious.           This is consistent with

our reading of the plain language of HRS § 92F-14, which

requires, after finding a significant privacy interest in the

records sought, balancing that privacy interest against the

public interest in disclosure of the records.

C.    Given the limited factual record in this case, we must
      remand to the circuit court to weigh the public and privacy
      interests

            The circuit court, relying on SHOPO v. SPJ, reasoned

that police officers have no protected privacy interest in their

disciplinary records and concluded that “public access interest

would outweigh non-existent privacy interests in on-duty police

misconduct.”     By not considering police officers’ “significant

privacy interest” in their records, the court did not engage in

the balancing required by HRS § 92F-14.           Given the limited

factual record developed in this case, this court cannot now

properly weigh the interests in each instance of misconduct.

Thus, we must remand this case to the circuit court to determine

whether the public interest in disclosure outweighs the privacy

                                      51
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



interests at stake.      As contemplated by HRS § 92F-15, the court

should conduct an in camera14 review of the records and determine

on a case-by-case basis whether disclosure is warranted.             See HRS

§ 92F-15(b) (In actions to compel disclosure of government

records, “[t]he circuit court may examine the government record

at issue, in camera, to assist in determining whether it, or any

part of it, may be withheld”).

           If the interests weigh in favor of disclosure of a

record, the court should also determine whether any redaction is

necessary, such as to remove identifying information of the

victim of a crime.     Moreover, there is no compelling public

interest in the disclosure of police officers’ confidential

personal information such as home addresses, dates of birth,

social security numbers, driver’s license numbers, and bank

account information.      Such information, if present in relevant

records, must be redacted.

           We further note that this court, as well as many

others, has emphasized the weight of the public interest in cases

involving police officer misconduct.         In SHOPO v. SPJ, this court

recognized that “the appropriate concern of the public as to the

proper performance of public duty is to be given great weight”

     14
            An in camera review is a judge’s private consideration of
evidence. See Black’s Law Dictionary 878 (10th ed. 2014) (defining “in
camera” as “[i]n the judge’s private chambers”).

                                     52
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



when balanced against competing privacy interests.           83 Hawai#i at

399, 927 P.2d at 407 (quoting Cowles Publ’g Co. v. State Patrol,

748 P.2d 597, 605 (Wash. 1988)).         This is true when “the off duty

acts of a police officer bear upon his or her fitness to perform

public duty or if the activities reported in the records involve

the performance of a public duty.”        Id.

            Similarly, in Rutland Herald v. City of Rutland, the

Supreme Court of Vermont explained that substantial weight should

be given to the public interest in disclosure because “there is a

significant public interest in knowing how the police department

supervises its employees and responds to allegations of

misconduct.”    84 A.3d 821, 825 (Vt. 2013).       The court highlighted

the importance of the public’s ability to “gauge the police

department’s responsiveness to specific instances of misconduct

[and] assess whether the agency is accountable to itself

internally[.]”    Id. (internal quotation marks and citation

omitted).

            In Tompkins v. Freedom of Information Commission, the

Connecticut Appellate Court reviewed records regarding the

disciplinary investigation of a discharged police officer and

emphasized the need to “facilitate the public’s understanding and

evaluation of the [department’s] investigative process,

decision-making and overall handling of an important matter

                                    53
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



involving a fellow police officer.”        46 A.3d 291, 299 (Conn. App.

Ct. 2012).    The court further noted that “the more egregious the

specific behavior, the more a finding of legitimate public

concern is warranted.”     Id.

          Lastly, in City of Baton Rouge/Parish of East Baton

Rouge v. Capital City Press, L.L.C., the Louisiana First Circuit

Court of Appeal found that “the public has a strong, legitimate

interest in disclosure” of records of investigations into police

misconduct.   4 So. 3d 807, 821 (La. Ct. App. 2008).          The court

reasoned that “[t]he public should be ensured that both the

activity of public employees suspected of wrongdoing and the

conduct of those public employees who investigate the suspects is

open to public scrutiny.”      Id. (internal quotation marks and

citation omitted).

          These cases recognize the compelling public interest in

instances of police misconduct given the importance of public

oversight of law enforcement.       Police officers are entrusted with

the right to use force--even deadly force in some circumstances--

and this right can be subject to abuse.         Public oversight

minimizes the possibility of abuse by ensuring that police

departments and officers are held accountable for their actions.

The press’s access to records such as those at issue here is one

of the primary channels through which such public oversight can

                                    54
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



operate.   See Gentile v. State Bar of Nevada, 501 U.S. 1030, 1035

(1991) (“[T]he press . . . guards against the miscarriage of

justice by subjecting the police, prosecutors, and judicial

processes to extensive public scrutiny and criticism.”) (quoting

Sheppard v. Maxwell, 384 U.S. 333, 350 (1966)).          The more

egregious the misconduct, and the more closely connected to the

officer’s performance of his or her duties as an officer, the

more compelling this public interest.

           Here, though the descriptions of the records requested

by Civil Beat are brief (recounted in full, supra, part I.A), it

is clear that the records involve serious misconduct.            These

records include falsifying police reports, use of malicious

force, wilfully injuring another employee, fabricating facts

regarding probable cause, hindering investigations, and

misappropriating police funds.       Further, two of the records––(1)

the seventy-seven day suspension for falsifying a police report

and being untruthful during an investigation and (2) the six

hundred twenty-six day suspension for hindering a federal

investigation–-appear to involve particularly egregious conduct,

as demonstrated by the length of the suspension imposed.

           With these considerations in mind, during its in camera

review of the records, the circuit court should review the

misconduct at issue in each case and determine whether the public

                                    55
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



interest in disclosure of such conduct outweighs the privacy

interests of a particular officer.

D.    SHOPO may not invoke the “frustration of a legitimate
      government function” exception on HPD’s behalf

            SHOPO also argues that “[t]he disclosure of a police

officer’s disciplinary records would frustrate a legitimate

government function” pursuant to HRS § 92F-13(3).15            In response,

Civil Beat argues that SHOPO may not invoke the legitimate

government function exception because only the agency from which

the records have been requested may invoke the exception.

            We conclude that Civil Beat is correct that only the

relevant government agency--in this case HPD--may invoke this

exception.

            In OIP Opinion Letter No. 98-02, the OIP addressed

arguments made by Hawai#i Management Alliance Association (HMAA)

that the disclosure of eligible charges listed in HMAA’s contract

with Kona Community Hospital (KCH) would frustrate a legitimate

government purpose.       OIP Op. Ltr. No. 98-02, at 1, 9, available

at http://files.hawaii.gov/oip/opinionletters/opinion 98-02.pdf.

HMAA argued that disclosure of the charges would mean other

healthcare benefits companies would discover KCH’s lowest

      15
            HRS § 92F-13 provides, in pertinent part: “This part shall not
require disclosure of: . . . (3) Government records that, by their nature,
must be confidential in order for the government to avoid the frustration of a
legitimate government function[.]”

                                      56
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



acceptable price, which would mean they could negotiate lower

payments to KCH, which in turn would result in higher copayments

for patients.   Id. at 9.     The OIP stated that:
          Although HMAA raises these frustration arguments on
          behalf of KCH and [Hawai#i Health Systems
          Corporation], the federal courts have refused to allow
          a submitter to make such an argument on a government
          agency’s behalf, particularly where the agency
          declines to make the argument itself. Hercules, Inc.
          v. Marsh, 839 F.2d 1027, 1030 (4th Cir. 1988) (where
          an agency declines to argue that disclosure of
          information would impair the agency’s ability to
          obtain similar information in the future, the court
          will not allow the submitter to raise the issue on the
          agency’s behalf). And in Comdisco, Inc. v. GSA, 864
F. Supp. 510 (E.D. Va. 1994), the court deferred to the
          agency’s determination that disclosure of the
          requested information would not impair the agency’s
          ability to obtain such information in the future. The
          Comdisco court observed that the agency is in the best
          situation to determine if disclosure would inhibit
          future submissions. Id. at 515.

Id. at 9-10 (footnote omitted).

          The OIP thus concluded that “[a]s the agency does not

claim that disclosure of the eligible charges from the HMSA and

HMAA Contracts frustrates any legitimate government function of

KCH or HHSC, the OIP finds that there is no frustration.”             Id. at

10 (emphasis added).     SHOPO has not argued that the OIP’s

interpretation of HRS § 92F-13(3) is erroneous.

          As Civil Beat notes, HPD did not claim in the circuit

court that disclosure of the suspension records would frustrate




                                    57
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



any government purpose.16      Moreover, HPD filed a notice of no

position regarding SHOPO’s appeal.         Thus, HPD has not claimed at

any point in this litigation that disclosure of the records at

issue would frustrate any legitimate government purpose, and

SHOPO, as a third-party intervenor, cannot make that argument on

HPD’s behalf.

                              IV.   Conclusion

            HRS § 92F-14 recognizes a significant privacy interest

in police officers’ disciplinary suspension records, and this

interest must be balanced against the public interest in

disclosure of the requested records.         Given the limited factual

record in this case, we cannot definitively determine whether

disclosure of the requested records is appropriate.            The circuit

court must engage in an in camera review of the requested records

and determine whether the public interest outweighs the officers’

significant privacy interest in each instance.           Thus, we vacate




      16
            In its opposition to Civil Beat’s MSJ, HPD argued only the issue
of whether disclosure would constitute an unwarranted invasion of the police
officers’ personal privacy. Moreover, at the hearing on Civil Beat’s MSJ, the
only argument HPD made was that, when Civil Beat made its request for the
records in this case, HPD was precluded from releasing the records pursuant to
a 2001 circuit court order.

                                     58
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



the circuit court’s June 10, 2014 final judgment and remand for

proceedings consistent with this opinion.

Keani Alapa and                          /s/ Mark E. Recktenwald
Vladimir Devens
for intervenor-defendant-                /s/ Paula A. Nakayama
appellant
                                         /s/ Michael D. Wilson
Donna Y.L. Leong, Paul S.
Aoki, Duane W.H. Pang and                /s/ Jeffrey P. Crabtree
Nicolette Winter for
defendants-appellees City
and County of Honolulu and
Honolulu Police Department

Robert Brian Black
for plaintiff-appellee
Peer News LLC

Jeffrey S. Portnoy
and John P. Duchemin
for amicus curiae
The Reporters Committee
for Freedom of the Press




                                    59